BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-14-00686-CV

     Pamela Y. Kelley, Arthur Lee Kelley, Clara Brooks and Gary L. Leonard

                                       v.

                                  LaVearn Ivey

  (No. 14-07-22640 IN 506TH JUDICIAL DISTRICT COURT OF WALLER COUNTY)

    TYPE OF FEE           CHARGES       PAID/DUE         STATUS          PAID BY
      MT FEE               $10.00       11/12/2014        E-PAID           APE
      MT FEE               $10.00       10/13/2014        E-PAID           APE
    RPT RECORD             $354.25      09/01/2014         PAID            ANT
    CLK RECORD             $40.00       08/28/2014         PAID            ANT
       FILING              $175.00      08/25/2014        E-PAID           ANT
 STATEWIDE EFILING         $20.00       08/25/2014        E-PAID           ANT

The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $609.25.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, September 24, 2015.